Citation Nr: 0531937	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  03-22 143	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of a herniated disc ("low back disorder"), 
currently rated as 40 percent disabling.

2.  Entitlement to service connection for left leg numbness 
secondary to a low back disorder.


REPRESENTATION

The veteran represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran served on active duty in the military from 
December 1966 to 1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, which 
denied the veteran's claims for an increased rating for a low 
back disorder and for service connection for left leg 
numbness secondary to the low back disorder.  


FINDINGS OF FACT

1.  According to the November 2001 VA examination, the 
veteran has slight to moderate limitation of motion of the 
lumbar spine with flexion to 80 degrees, extension to 20 
degrees, lateral rotation to 45 degrees bilaterally, and 
lateral bending to 60 degrees bilaterally.  

2.  The veteran has consistent low back pain with episodes of 
pain radiating into his thighs and legs (more on the left 
than the right side) with decreased sensation over the L5-S1 
dermatomes on the left side.

3.  Decreased sensation over the L5-S1 dermatomes (i.e. left 
leg numbness) has been diagnosed and medically attributed to 
the veteran's service-connected low back disorder.  


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 40 
percent for a low back disorder.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5293 (2002 and 
2003); and DC 5243 (2005). 

2.  The veteran has left leg numbness that is a residual of a 
disease or injury incurred or aggravated during service, and 
which is proximately due to or the result of a herniated disc 
at the L5-S1 level.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.6, 3.159, 3.303, 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

In Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) held, among other things, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119-120 (2004) (Pelegrini II).  With regard to the 
veteran's claim for service connection for left leg numbness, 
the RO provided him with VCAA notice in November 2001 and 
April 2002, so before the RO's initial decision concerning 
this claim in September 2002. Therefore, this was in 
accordance with the preferred sequence of events (VCAA letter 
before initial adjudication) specified in Pelegrini II.  

With regard to the veteran's claim for an increased rating, 
the RO did not provide him with notice of the evidence 
necessary to substantiate his claim until after the September 
2002 decision - in an December 2002 letter following his 
notice of disagreement (NOD).  So obviously this did not 
comply with the requirement that VCAA notice precede the 
initial RO adjudication.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini II, 18 Vet. App. at 120.  
But in Pelegrini II, the Court clarified that in cases, as 
here, where the VCAA notice was not issued until after the 
initial adjudication in question, VA does not have to vitiate 
the initial decision and start the whole adjudicatory process 
anew.  Rather, VA need only ensure the veteran receives or 
since has received content-complying VCAA notice such that he 
is not prejudiced.  See, Mayfield v. Nicholson, 19 Vet. App. 
103 (2005) (An error, whether procedural or substantive, is 
prejudicial "when the error affects a substantial right so as 
to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'"  (quoting McDonough Power Equip., Inc. v. 
Greenwood, 464 U.S. 548, 553 (1984).  Failure to provide 
notice before the first adverse decision by the AOJ would not 
have the natural effect of producing prejudice, 
and therefore, prejudice must be pled as to this 
deficiency.))

Here, the December 2002 VCAA letter provided the veteran 
with ample opportunity to respond by identifying and/or 
submitting additional supporting evidence before the RO 
issued the April 2003 statement of the case (SOC), wherein 
the RO readjudicated his claims based on any additional 
evidence that had been submitted or otherwise obtained since 
the initial RO rating decision in question.  He, however, did 
not respond to the December 2002 letter and has not otherwise 
indicated he has any additional relevant evidence to submit 
or that needs to be obtained.  So under these circumstances, 
the Board finds he was afforded "a meaningful opportunity to 
participate effectively in the processing of his claim[s] by 
VA," and thus, "essentially cured the error in the timing 
of notice".  See Mayfield, 19 Vet. App. at 128 (holding that 
section 5103(a) notice provided after initial RO decision can 
"essentially cure the error in the timing of notice" so as 
to "afford a claimant a meaningful opportunity to 
participate effectively in the processing of ... claim by VA") 
(citing Pelegrini II, 18 Vet. App. at 122-24).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini II, 18 Vet. App. at 
120-121.  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

The November 2001, April and December 2002 letters provided 
the veteran with notice of the evidence needed to support his 
claims that was not on record at the time of the letters, 
the evidence VA would assist him in obtaining, and the 
evidence it was expected that he would provide.  The letters 
satisfied the first three notice requirements outlined in 
38 C.F.R. § 3.159(b)(1) and Pelegrini II, but did not include 
the specific language of the "fourth element" mentioned 
above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  
See VAOPGCPREC 1-04 (Feb. 24, 2004).  The "fourth element" 
language in Pelegrini I is substantially identical to that of 
Pelegrini II, as mentioned, requiring VA under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) to request the claimant 
provide any evidence in his or her possession that pertains 
to the claims.  Id.  The General Counsel's opinion held that 
this language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. at 130 (Ivers, J., dissenting).  In addition, 
the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a generalized 
request, as outlined under § 3.159(b)(1), is harmful or 
prejudicial to the claimant.  For example, where the claimant 
is asked to provide any evidence that would substantiate his 
or her claim, a more generalized request in many cases would 
be superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c).

Here, although the VCAA letters did not contain the precise 
language specified in 
38 C.F.R. § 3.159(b)(1), the Board finds that the veteran was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claims.  The letters requested that he 
provide or identify any evidence supporting his claims and 
specifically outlined the necessary evidence.  So a more 
generalized request with the precise language outlined in § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 
(Feb. 24, 2004); see also Mayfield, 19 Vet. App. at 128 
(Requesting additional evidence supportive of the claim 
rather than evidence that pertains does not have the natural 
effect of producing prejudice.  The burden is on the claimant 
in such a situation to show that prejudice actually exists).  

Here, the veteran's service medical records (SMRs) were 
already on file.  The RO also obtained his VA outpatient 
treatment (VAOPT) records, and scheduled him for VA 
examinations in November 2001 and March 2003.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).   The November 2001 VA 
examination was conducted, but since then, as will be 
discussed below, the criteria for evaluating diseases and 
injuries of the spine have been amended.  So another VA 
examination was scheduled in March 2003.  A memorandum in the 
record indicates he cancelled the examination because he was 
undergoing cancer treatment and did not feel up to it.  He 
was instructed to contact the RO if he wanted to reschedule, 
but he failed to do so.  In addition, he declined his 
opportunity for a hearing to provide oral testimony in 
support of his claim.  38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claims have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, " and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.


Entitlement to a Rating Higher than 40 Percent for a Low Back 
Disorder

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  In 
assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.  38 C.F.R. 
§§ 4.1, 4.2 (2004).  See, too, Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Consideration of factors that are 
wholly outside the rating criteria provided by regulation is 
error.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) (citing 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).  

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Also, when determining the severity of musculoskeletal 
disabilities such as the one at issue, which is at least 
partly rated on the basis of range of motion, VA must 
consider the extent the veteran may have additional 
functional impairment above and beyond the limitation of 
motion objectively demonstrated due to the extent of his 
pain/painful motion, limited or excess movement, weakness, 
incoordination, and premature/excess fatigability, etc., 
particularly during times when his symptoms "flare up," such 
as during prolonged use, and assuming these factors are not 
already contemplated in the governing rating criteria.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 
C.F.R. §§ 4.40, 4.45, 4.59. 

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45.

The veteran's low back disorder has been rated under the 
criteria for intervertebral disc syndrome (IVDS).  The 
criteria for evaluating IVDS under 38 C.F.R. § 4.71a, DC 5293 
(2002) ("the old criteria") have changed twice since he 
filed his claim.  The criteria were first revised effective 
September 23, 2002, codified at 38 C.F.R. 
§ 4.71a, DC 5293 (2003) ("the revised criteria").  
Subsequently, they were revised again effective September 26, 
2003, at which time the DC was renumbered to 5243, codified 
at 38 C.F.R. § 4.71a, DC 5243 (2005) ("the newly revised 
criteria").  

Under the old criteria for IVDS, 38 C.F.R. § 4.71a, DC 5293 
(2002), a 60 percent rating requires pronounced IVDS with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  A 
40 percent evaluation requires severe symptoms, recurring 
attacks with intermittent relief.  Moderate symptoms with 
recurring attacks warrant a 20 percent disability evaluation, 
and mild symptoms warrant a 10 percent disability evaluation.  
38 C.F.R. § 4.71a, DC 5293 (2002).

As of September 23, 2002, the veteran also may be rated under 
the revised criteria for IVDS, codified at 38 C.F.R. § 4.71a, 
DC 5293 (2003).  The revised criteria provide for two 
possible methods of rating his IVDS.  First, where IVDS 
affects a nerve, the disability may be rated by combining 
separate ratings for chronic neurologic and orthopedic 
manifestations.  Or a rating may be assigned on the basis of 
the total duration of incapacitating episodes.  

Incapacitating episodes are rated as follows:  If there are 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months, a 60 percent rating is 
warranted; if at least 4 weeks but less than 6 weeks - a 40 
percent rating; if at least 2 weeks but less than 4 weeks - a 
20 percent rating; if at least 1 week but less than 2 weeks - 
a 10 percent rating.

Note 1 to the revised criteria provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  Chronic orthopedic 
and neurologic manifestations means orthopedic and neurologic 
signs and symptoms resulting from IVDS that are present 
constantly, or nearly so.  Supplementary information in the 
published final regulations states that treatment by a 
physician would not require a visit to a physician's office 
or hospital but would include telephone consultation with a 
physician.  If there are no records of the need for bed rest 
and treatment, by regulation, there were no incapacitating 
episodes.  67 Fed. Reg. 54345, 54347 (August 22, 2002).

Effective September 26, 2003, the criteria for IVDS were 
again revised ("newly revised criteria").  See 38 C.F.R. 
§ 4.71a, DC 5243 (2005).  This new regulation includes the 
same language from the previously revised regulation for 
rating IVDS based on the number of incapacitating episodes.  
In addition, though, it provides that IVDS also may be rated 
under the new general rating formula for diseases and 
injuries of the spine.

The new general rating criteria for the spine are:

Unfavorable ankylosis of the entire spine 
...........................100
Unfavorable ankylosis of the entire thoracolumbar 
spine ..........50
Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine 
.........................................40
Forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire 
cervical spine ....................................30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; 
or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 120 degrees; 
or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spine contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
...........................................20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; 
or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of 
the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spine contour; or 
vertebral body fracture with loss of 50 percent or 
more of the height............10

When the governing law or regulations change during the 
pendency of an appeal, the most favorable version generally 
will be applied, but the amended version shall apply only to 
periods from and after the effective date of the amendment.  
Accordingly, for the period prior to September 23, 2002, only 
the old rating criteria for IVDS may be applied.  From 
September 23, 2002 to September 26, 2003, the revised 
criteria for IVDS may be applied if they are more beneficial 
to the veteran.  And as of September 26, 2003, the newly 
revised criteria for IVDS may also be applied, but again, 
only if they are more beneficial to him.  

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b).  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) ("the VCAA simply restated what 
existed in section 5107 regarding the benefit-of-the-doubt 
doctrine").  

The veteran had an L5-S1 herniated disc during service and 
underwent a diskectomy in 1970.  He has since reported 
recurrent back pain with occasional radiation into his legs.  
He has received a 40 percent rating for these symptoms since 
separating from service in December 1970.  He believes his 
low back condition has worsened and is currently seeking an 
increased rating.

The Board notes that the veteran was given the opportunity to 
have a VA examination in March 2003 so that a physician could 
address the symptoms outlined by the amended criteria for 
IVDS.  But unfortunately, he cancelled this examination 
without rescheduling it.  Under 38 C.F.R. § 3.655(b), when a 
claimant fails to report for an examination that was 
scheduled in conjunction with a claim for an increased 
rating, the claim must be denied.  So on this basis alone, 
this claim must be denied, regardless, according to express 
VA regulation.  But even if the Board reviews the existing 
evidence on record (specifically, the prior VA examinations) 
- as explained further below, the veteran still would not be 
entitled to a higher rating for this disability.

In fact, the medical evidence on record indicates the 
veteran's low back condition has actually improved since he 
filed his claim in May 2001.  The report of the August 1999 
VA examination indicates he had forward flexion to 30 
degrees, extension to 5 degrees, and lateral bending to 15 
degrees.  The report of the November 2001 VA examination 
indicates he had forward flexion to 80 degrees, extension to 
20 degrees, lateral rotation to 45 degrees bilaterally, and 
lateral bending to 60 degrees bilaterally.  So the range of 
motion of his lumbar spine has actually improved since filing 
his claim.  

To warrant a 60 percent rating under the old criteria for 
IVDS, the veteran would have to exhibit symptoms of 
"pronounced" IVDS with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  See 38 C.F.R. § 4.71a, DC 5293 
(2002).  Although the report of the November 2001 VA 
examination indicates he complained of occasional pain 
radiating into his thighs and legs (more on the left than 
right) with tingling in his left leg and toes, most of the 
time he said the pain remained in his lower back.  On 
objective physical examination, there was slight decrease in 
sensation in the L5-S1 dermatomes on the left.   On the other 
hand, straight leg raise was negative bilaterally - 
indicating he did not have nerve root irritation.  There were 
also no other indications of sciatic neuropathy noted - such 
as muscle spasm or absent ankle jerk.  Based on his own 
account and the mixed neurological findings, the Board finds 
that he does not have "persistent" symptoms of pronounced 
IVDS, which would warrant a 60 percent rating.  Although he 
did have decreased sensation in his left lower extremities 
(i.e. L5-S1 dermatomes), the symptoms he described seem most 
attune with severe IVDS with recurring attacks and 
intermittent relief - so no greater than the 40 percent 
rating he is currently receiving.

Under the revised criteria, IVDS can be rated by combining 
separate ratings for chronic neurologic and orthopedic 
manifestations, or a rating may be assigned on the basis of 
the total duration of incapacitating episodes.  As will be 
discussed later in this decision, service connection is being 
granted separately for neurologic manifestations of this 
condition (i.e. left leg numbness); and, accordingly, a 
separate rating will be assigned.  So these neurologic 
symptoms will not be considered here.  See 38 C.F.R. § 4.14 
(Pyramiding, which is the evaluation of the same disability 
or the same manifestation of a disability under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities).  Based solely on orthopedic 
manifestations (i.e. limited range of motion of the lumbar 
spine), a rating higher than 40 percent would not be in order 
because the results of the November 2001 VA examination 
indicate only slight to moderate limitation of motion.   See 
38 C.F.R. § 4.71a, DC 5292 (2003).  Furthermore, there is no 
basis to evaluate him based on incapacitating episodes, 
because there have been no reports of incapacitating episodes 
in the record.  

Under the new general rating formula for the spine, the 
results of the November 2001 VA examination are most 
equivalent to a 10 percent rating because forward flexion was 
greater than 60 degrees but less than 85 degrees, and the 
combined range of motion of the thoracolumbar spine was 
greater than 120 degrees.  And as mentioned, there is no 
evidence of incapacitating episodes.  So, a rating higher 
than 40 percent is also not warranted under the newly revised 
criteria for IVDS.

Furthermore, the veteran has not shown that his service-
connected low back disability has caused him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular rating, or necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the 
application of the regular scheduler standards.  Admittedly, 
his overall functional impairment hampers his performance, 
but not to the level requiring extra-schedular consideration 
since those provisions are reserved for very special cases of 
impairment.  Consequently, the Board does not have to remand 
the case to the RO for further consideration of this issue.  
See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the claim for a rating higher than 40 
percent for a low back disorder must be denied because the 
preponderance of the evidence is unfavorable - meaning there 
is no reasonable doubt to resolve in the veteran's favor.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Entitlement to Service Connection for Left Leg Numbness
Secondary to a Low Back Disorder

Service connection is granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This requires a 
finding that there is a current disability that has a 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  

In addition, service connection may also be granted for a 
disability that is proximately due to or the result of a 
service-connected condition.  See 38 C.F.R. § 3.310(a).  
This includes situations when a service-connected condition 
has chronically aggravated another condition that is not 
service connected, but compensation is only payable for the 
degree of additional disability attributable to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, the veteran claims that he has left leg 
numbness as a result of his service-connected low back 
disorder.  Specifically, he complains of low back pain 
radiating into his left leg and causing a tingling or 
numbness sensation.  The results of the November 2001 VA 
examination are mixed.  Straight leg raise was negative 
bilaterally and deep tendon reflexes were 2+ and symmetrical 
in the bilateral patellar and bilateral Achilles tendon - 
indicating lack of pathology.  But motor strength was 4/5 on 
the left lower muscle group and 5/5 on the right.  
Furthermore, he had decreased sensation over the L5-S1 
dermatomes on the left (i.e. the lateral aspects of the leg 
and foot).  The examiner stated that this decreased sensation 
over the L5-S1 dermatomes is most likely sequelae (i.e. 
residuals) from his diskectomy.  Based on these findings and 
the VA examiner's medical opinion, the Board finds that he is 
entitled to service connection for left leg numbness because 
it is a proximate result of his service-connected low back 
disorder.  


ORDER

The claim for a rating higher than 40 percent for a low back 
disorder is denied.

The claim for service connection for left leg numbness is 
granted.


____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


